Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7, 9-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,226,641 (Schieleit) (hereinafter “Schieleit”).
Regarding claim 1, Figs. 1-3 a sheet conveying device (Fig. 3) comprising: 

a conveyor (including 4) configured to convey the sheet to the tray (5); and
a guide body (including 3 and 3) including a pair of prongs (3 and 3), the guide body (including 3 and 3) configured to guide the sheet conveyed by the conveyor (including 4) while a leading end of the sheet is inserted in a space (Fig. 3) between the pair of prongs (3 and 3) maintained at a height greater than a thickness of the sheet while guiding the sheet such that the guide body (including 3 and 3) is configured to guide the sheet without nipping the sheet between the pair of prongs (3 and 3), the guide body (including 3 and 3) configured to separate the sheet from the space (Fig. 3), according to a difference of a sheet conveying speed of the conveyor (including 4) and a moving speed of the guide body (including 3 and 3), and to stack the sheet on the tray (5). 
Regarding claim 2, Figs. 1-3 show a conveying belt (4) configured to rotate to convey the sheet, wherein the guide body (including 3 and 3) is mounted on the conveying belt (4).  
Regarding claim 3, Figs. 1-3 show a plurality of guide bodies (Fig. 2), including the guide body (including 3 and 3), disposed along a rotational direction of the conveying belt (4).  
Regarding claim 4, Figs. 1-3 show a plurality of conveying belts (4 and 4), including the conveying belt (4), disposed in a width direction of the sheet intersecting a sheet conveying direction of the sheet.

Regarding claim 6, Figs. 1-3 show end side belts (4 and 4 in Fig. 2), each of which is disposed on an end side in the width direction of the sheet; and 
a center side belt (4) disposed between the end side belts (4 and 4) in the width direction, and wherein the plurality of guide bodies (including 3 and 3) is disposed at different positions in the sheet conveying direction, between the center side belt (4) and each of the end side belts (4 and 4).  You can select pairs of guide bodies (3 and 3) that meet this arrangement.
Regarding claim 7, Figs. 1-3 show that the space of the guide body (including 3 and 3) is greater than the thickness of the sheet at any position over an entire length in a sheet conveying direction of the sheet (20).  This is shown in Fig. 3.  
Regarding claim 9, Figs. 1-3 show that the conveyor (including 4) includes a roller (unnumbered rollers in Fig. 3).  
Regarding claim 10, Figs. 1-3 show that the conveyor (including 4) includes a belt (4).
Regarding claim 12, Figs. 1-3 show that the height of the guide body (including 3 and 3) is fixed such that a minimum height of the guide body (including 3 and 3) is greater than the thickness of the sheet as the guide body (including 3 and 3) guides the sheet.   


Regarding claim 14, Figs. 1-9 show that the guide body (including 3 and 3) includes a first portion (3), a second portion (3) and a third portion (spacing along element 4) arranged consecutively in a direction of insertion of the sheet into the guide body (including 3 and 3) with the height of each of the first portion (3), the second portion (3) and the third portion (spacing along element 4) being greater than the thickness of the sheet as the guide body (including 3 and 3) guides the sheet.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schieleit.  Schieleit teaches most of the limitations of this claim including the first portion (3), the second portion (3) and the third portion (spacing along element 4), but does not .   
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schieleit as applied to claim 1 above, and further in view of U.S. Patent No. 5,123,807 (Nakaoda et al.) (hereinafter “Nakaoda”).  With regard to claim 8, Schieleit teaches all of the limitations of this claim, except for circuitry and a detector, as claimed.
Figs. 1-16 of Nakaoda show circuitry (Fig. 14), wherein a conveyor (including 21) includes a detector (22) configured to detect a leading end of a sheet (B), wherein the circuitry (Fig. 14) is configured to cause a guide body (15) to move after the detector (22) has detected the leading end of the sheet, and cause the conveyor (21) to convey the sheet (B) to enter a space of the guide body (15) until a moving speed of the guide body (15) becomes equal to a sheet conveying speed of the conveyor (21).  Column 7, line 55 to column 8, line 4 explains that this circuitry arrangement controls the stopping and starting of the conveyor according to the position of the leading end of the sheet.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Schieleit apparatus with a circuit and detector arrangement, Nakaoda, for the purpose of controlling the stopping and starting of the conveyor according to the position of the leading end of the sheet, as taught by Nakaoda.
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schieleit as applied to claim 1 above, and further in view of U.S. Patent No. 6,394,448 (Suzuki et al.) (hereinafter “Suzuki”).  With regard to claim 11, Schieleit teaches all of the limitations of this claim, except for an image forming apparatus with an image forming device, as claimed.
Suzuki teaches that it is common in the art to utilize a sheet conveying device (Fig. 5), similar to that of Schieleit, in an image forming apparatus with an image forming device (element 2 in Fig. 1) configured to form an image on a sheet; and the sheet conveying device (Fig. 5) of Suzuki is configured to convey the sheet on which the image is formed.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to utilize the sheet conveying device (Fig. 3) of Schieleit in an image forming apparatus with an image forming device, because Suzuki shows that it is common in the art to utilize a similar type of sheet conveying device to that of Schieleit in an image forming apparatus to stack sheets from the image forming apparatus. 
Response to Arguments
7.	Applicant’s arguments, see pages 7-9 of the response, filed 12/22/2021, with respect to the rejections of claims 1-16 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/THOMAS A MORRISON/Primary Examiner, Art Unit 3653